DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because of followings: Rectangular or square empty boxes (Figures 1) must be labeled or have a graphical representation. Please, explain the labeled rectangular or square boxes in the drawing. For examples: Fig. 1, rectangular box 12: Please, insert "hearing device" in the box OR have a graphical representation of hearing device instead of empty rectangular box, Fig. 1, rectangular box 22: Please, insert "auxiliary device" in the box OR have a graphical representation of auxiliary device instead of empty rectangular box, Fig. 1, rectangular box 16: Please, insert "processor" in the box OR have a graphical representation of processor instead of empty rectangular box, Fig. 1, rectangular box 20: Please, insert "communication interface" in the box OR have a graphical representation of communication interface instead of empty rectangular box. Same applies to other unlabeled rectangular or square boxes of Fig 3.
See MPEP (608.02(d)).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled 
	
	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 7, 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2012/0250846 to O’Sullivan et al. (“O’Sullivan”) in view of U.S. Patent Application Publication No. 2020/0329084 to Kegel et al. (“Kegel”).  
As to claims 1, 12-13, O’Sullivan discloses a method, a non-transitory computer-readable medium and a hearing device system, the method for controlling hearing devices, the hearing devices being communicatively interconnected with each other for data exchange to form a hearing device system [Fig. 1, paragraph 0015: a variety of devices that are interconnected to form a teleconference], wherein the method comprises: acquiring a sound signal of each user with a microphone of the hearing device of the user (Fig. 1, paragraph 0015 implies this; for example the devices 102 in fig. 1 all comprise microphone that acquires sound 
O’Sullivan does not expressly disclose each hearing device being worn by a user. Even though, it is extremely obvious and well known in the art to use wired or wireless headset device connected to telephone, cellular telephone or smartphones.
In the same or similar field of invention, Kegel discloses a hearing device being worn by a user [Kegel paragraphs 0081, 0109: Headset].
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify O’Sullivan to have hearing device being worn by a user as taught by Kegel.  The suggestion/motivation would have been to allow user to communicate hands free with other users during the conference.  
As to claim 3, O’Sullivan discloses wherein the priority score of a user is determined from his speaker signal and the speaker signals from other users; wherein the priority score of a user is decreased, when the speaker signal of the user indicates that the user starts to speak, during another user is speaking [paragraph 0062].
claim 4, O’Sullivan discloses wherein at least one of an actual speaking time, an overall speaking time and speaker interruptions are determined for a user from the speaker signals; wherein the priority score of the user is determined by weighting at least one of the actual speaking time, the overall speaking time and the speaker interruptions [paragraphs 0043, 0058, 0072 0076, 0083].
As to claim 7, O’Sullivan discloses wherein users are assigned to different user roles; wherein the priority score of a user is determined dependent of the user role of the user [paragraph 0062].

Claims 2 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2012/0250846 to O’Sullivan et al. (“O’Sullivan”) in view of U.S. Patent Application Publication No. 20200329084 to Kegel et al. (“Kegel”) in further view of U.S. Patent Application Publication No. 20120226997 to Pang (“Pang”).  
As to claim 2, O’Sullivan and Kegel disclose the method of claim 1 (see rejection of claim 1). 
O’Sullivan and Kegel do not expressly disclose determining for each user a speaking time from the speaker signal; wherein the priority score of a user is decreased, when the actual speaking time of the user is higher than a threshold; and/or wherein the priority score of a user is decreased, when his overall speaking time is higher than an overall speaking time of another user.
In the same or similar field of invention, Pang discloses determining for each user a speaking time from the speaker signal; wherein the priority score of a user is decreased, when the actual speaking time of the user is higher than a threshold; and/or wherein the priority score of a user is decreased, when his overall speaking time is higher than an overall speaking time of Pang paragraph 0023]. Pang discloses a “talking stick”, basically a timer that controls the property of a speaking participant.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify O’Sullivan and Kegel to have features of determining for each user a speaking time from the speaker signal; wherein the priority score of a user is decreased, when the actual speaking time of the user is higher than a threshold; and/or wherein the priority score of a user is decreased, when his overall speaking time is higher than an overall speaking time of another user as taught by Pang.  The suggestion/motivation would have been to provide a talking stick mechanism to facilitate an orderly discussion for online meetings. The talking stick mechanism can limit interruptions and, further, effectively moderate live meeting discussions [Pang paragraph 0018].  
As to claim 7, Pang discloses determining a punishment score for each user from the speaker signal of the user; wherein the sound signal of a user is muted, when the punishment score is higher than a threshold [paragraphs 0030]. In addition, the same motivation is used as the rejection of claim 2.
Allowable Subject Matter
Claims 6, 8-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

	
	



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTIM G SHAH whose telephone number is (571)270-5214.  The examiner can normally be reached on Mon-Fri 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 571-272-7488.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANTIM G SHAH/Primary Examiner, Art Unit 2652